Gilbert, J.
The petition in this case, when considered in its entirety, shows that the agreement by which the land was sold and bought in at judicial sale by the defendant was made with the intent to hinder and delay creditors of the petitioner; and therefore a court of equity will not interfere. The petition was properly dismissed on general demurrer. Anderson v. Anderson, 150 Ga. 142 (103 S. E. 160), and cit.

Judgment affirmed.


All the Justices concur.

A. S. Way, for plaintiff. Eason & Everitt, for defendant.